Per Curiam.
This is an action for malicious prosecution. The defendant sought the arrest of plaintiff and made complaint to a magistrate that the plaintiff was disorderly to the annoyance of citizens and the disturbance of the peace, “being of unsound mind and in the opinion of deponent a lunatic.” Thereupon the magistrate issued a warrant against the plaintiff as one “too furiously mad and dangerous to be permitted to go at large;” the plaintiff ivas arrested, and subsequently discharged by order of the county physician. We think a jury might find that the complaint made by the defendant stated the facts untruly, and that the warrant issued by the magistrate was the *526natural result of the defendant’s acts, and hence, that the case is within the rule established in Navarino v. Dudrap, 37 Vroom 620. It follows that it was error to direct a verdict for the defendant and the judgment must be reversed and a venire de novo awarded.
For affirmance—Swayze, Voorhees, Bogert, Vroom, - JJ. 4.
For reversal—The Chancellor, Chief Justice, Garrison, Trenchard, Parker, Bergen, Vredenburgh, Congdon, JJ. 8.